Title: Engelbert François van Berckel to John Adams: A Translation, 8 August 1782
From: Berckel, Engelbert François van
To: Adams, John



Amsterdam, 8 August 1782
Sir

I have the pleasure and honor to communicate to you that tomorrow Amsterdam’s deputies to the States of Holland will receive the Amsterdam council’s resolution made today, regarding the treaty of amity and commerce between their High Mightinesses and the United States of America. This council’s resolution contains very precise orders to conform with Holland’s report of 18 July, with which all the other assembly members have already conformed, and orders not to delay the conclusion of this great work for any reason. Also, they must reject the addition of the words, In Europe, in the second, third, and other articles of the treaty concerning most favored nations. After being considered, this addition or limitation was deemed only a novelty for which there has been no example and which would cause great inconveniences. Moreover, our stock exchange has suggested some remarks be added to our council’s resolution, not to propose any essential change to your excellency that could slow down deliberations, but rather remarks that must be communicated to their High Mightinesses in order to add them to notes already made by their committees in the margins of your excellency’s plan delivered to the states general. And for that, they must be the subject of a meeting with your excellency to come to an agreement, on the condition that the business be placed ad referendum; and that the commission of their High Mightinesses have ultimate authority for the final version, with the alterations agreed upon between the two contracting parties. As for the comments made by the stock exchange, they are very simple suggestions that serve to clarify the text by adding or omitting essential points. I have the honor of writing to you about these details in order to prevent any surprises, and so that your excellency, in case some proposal is made that is not in line with what was stated here, can ask me for any necessary clarifications. I am very obliged, sir, for the information in your last letter regarding the stranger. I have not received any news of him since that time. I was very surprised that everything I wrote to you regarding Mme. d’Hogendorp was a mystery to you. I can show you her letter stating that her son introduced the stranger to your excellency. This was before I wrote to you about him.

I have the honor to be with the highest esteem and consideration, sir, your very humble and very obedient servant
E. F. Van Berckel

